Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

The amendments to the claims in conjunction with applicant’s arguments regarding the 35 USC 101 rejection that, “real-time information that can be displayed on the client device. The information provided for display is based on structured and unstructured data from external sources that have been converted to an understandable format and processed to determine the decision. Claim 1 obtains information from non-standardized format (i.e., unstructured data) and makes sense of this unstructured data using an NLP engine. As the unstructured data is updated in real-time, the NLP engine continues to process this unstructured data to update the decision that will be displayed on the client device. Claim 1, thus, allows reflection in changes of data in external sources to be combined to display a decision that is updated in real-time. This specific improvement over prior systems is similar to that of claim 1 of Example 42. Furthermore, claim 1 requires no human intervention and can process more information than a human possibly can. By processing the structured and unstructured data, a simpler interface design can be used to display the information as discussed in paragraph [0060] of the publication of the instant application. Therefore, for at least the same reasons that claim 1 of Example 42 is integrated into a practical application, independent claim 1 is integrated into a practical application[.]” (Remarks, pages 9-10) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
2/11/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693